Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1-17 and 26 are pending and remain for further examination.

The old rejection maintained
Applicant’s amendments and arguments with respect to claims 1-17 and 26 filed on November 16, 2021 have been fully considered but they are not deemed to be persuasive for the claims 1-17 and 26. The rejection is respectfully maintained as set forth in the last Office Action mailed on August 17, 2021.

Claim Rejections - 35 USC § 102
The text of those sections of title AIA  35 U.S.C. 102 code not included in this action can be found in a prior Office Action.
Claims 1-17 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petluru et al (U.S. Patent Application Publication No. 2020/0349581 A1). Petluru’s patent application meets all the limitations for claims 1-17 and 26 recited in the claimed invention.

As to claim 1, Petluru et al disclose a software system (see figures 1-2 and 10-11) comprising: a mobile app having a backend including a processor, whose logic supports plural functionalities used by end-users/clients of the mobile app (par. 0046, reference discloses that mobile app associate with processing system to support various functionality used by client);
logic presenting, to each of a population of end users of the mobile app, a linear list of said functionalities, thereby defining an ordering of said functionalities (figure 5, par. 0278, reference discloses that mobile app displaying a list of functionalities);
logic presenting an indication (aka journey status change aka journey status update), to each individual end-user, in at least near-real time, of how far along said liner list s/he has progressed in using said functionalities (figure 6, par. 0279, reference discloses that mobile app displaying progress using the functionalities), wherein the mobile app logic allows at least one individual end user to use said functionalities repeatedly and in a sequence other than defined by said ordering, only after said individual end-user has used all of said functionalities at least once (figures 5-6, pars. 0278-0279, figures 7-9, par. 0280, reference teaches about the client use functionalities for correction/modification in a sequence for previously used the functionalities).

As to claim 2, Petluru et al disclose that the backend provides at least one p2p (peer to peer) notification, including a journey status change of an end-user, to a p2p processor aka p2p subsystem aka p2p logic which gets messages indicating journey status changes, and stores them (pars. 0051, 0056, & 0059-0060, update journey status of the client).

As to claim 3, Petluru et al disclose that the p2p subsystem comprises a pubnub server which gets pubnub messages indicating journey status changes, and stores them (figure 1, pars. 0057-0060, figure 3, pars. 0081-0082, providing/displaying and storing journey status).

As to claim 4, Petluru et al disclose that the indication comprises a graphic indication e.g. checkmark associated with each of said functionalities on said linear list, which the individual end-user has already used and wherein no graphic indication is associated with functionalities on said linear list, which the individual end-user has not yet used (see figures 3-6, displaying various graphic indication).

As to claim 5, Petluru et al disclose that the p2p notification includes a journey data flat map storing a user journey steps and/or tasks, and wherein at least one client uses a journey payload to update at least one journey task on each p2p notification (see figures 7-9, displaying various flat map).

As to claim 6, Petluru et al disclose that when a client receives a journey status update, the update may be represented in a flat (not relational) map which includes a representation of the user journey including, in a single list, steps and/or tasks included in said journey, and wherein the update also includes a step/task key and/or a display name (see figures 5-9, pars. 0278-0280, displaying list and flat map associated with user journey).

As to claim 7, Petluru et al disclose that a single p2p channel and infrastructure is used to pass, as p2p messages, chat messages including text for the end-user to view; and journey status update (figure 3, pars. 0081-0082, displaying state (journey status), channel (different communication channel), and path (different route)).

As to claims 8 and 10-11, Petluru et al disclose that at least one chat message includes metadata which includes an identification of the chat message's sender and/or a media download key and/or a timestamp, the metadata is stored in the p2p side, in association with messages history, and the metadata is stored locally, on the end user's smartphone's local storage (figure 1, pars. 0057, 0063, figure 3, pars.0081-0086, message including chatbot to control/display message history and chatbot stored in mobile device).



As to claim 9, Petluru et al disclose that the p2p processor uses sockets rather than API polling to receive a real time indication of journey status changes (figure 3, pars. 0081-0084 & 0086-0090, figure 6, par. 0279, figure 9, par. 0280, using socket application between users for communication and displaying indication for state).

As to claim 12, Petluru et al disclose that at least one mobile client saves at least some properties in order to subsequently display said properties later including retrieving said properties from the local storage rather than requesting said properties from the p2p service (figure 5, par. 0278, save reserved property and retrieve reserved property for modification).
 
As to claim 13, Petluru et al disclose that the system comprising at least one 'get history’ API via which chat and status update messages stored by said p2p subsystem are retrieved (pars. 0064-0066, displaying historical journeys and viewing historic interactions). 

As to claim 14, Petluru et al disclose that a server, upon identifying a journey status change relating to a given end-user, sends a message to a dedicated p2p channel extending to that end-user's client and wherein the end-user's client asks the history of said dedicated channel at a subsequent time, and if the client identifies a status change type message, the client makes a journey status change (pars. 0059-0060 & 0101-0102, change or update journey status based on communication channel history).
As to claims 15-16, Petluru et al disclose that the client includes logic which prioritizes asking the history during client-idle time over asking the history at a time (t) which is not client-idle time and channel-idle time (figure 4, pars. 0078, 0084, & 0097-0098, select priority for status modification).
 
As to claims 17 and 26, Petluru et al disclose that the client includes logic which always asks the history during idle time (pars. 0064-0066 & 0073-0074, client view current and historical journey of the specific user).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on October 22, 2021 have been fully considered but they are not deemed to be persuasive for the claims 1-20.

In the remarks, the applicant argues that:

Argument: Regarding claim 1, Applicant respectfully submits that reference does not described that “the mobile app logic allows at least one individual end user to use said functionalities repeatedly and in a sequence other than defined by said ordering, only after said individual end-user has used all of said functionalities at least once"
Response: Petluru et al disclose that the mobile app logic allows at least one individual end user to use said functionalities repeatedly and in a sequence other than defined by said ordering, only after said individual end-user has used all of said functionalities at least once (figures 5-6, pars. 0278-0279, figures 7-9, par. 0280, reference teaches 

Argument: Regarding claim 3, Applicant respectfully submits that reference does not described that the p2p subsystem comprises a pubnub server which gets pubnub messages indicating journey status changes, and stores them
Response: Petluru et al disclose that the p2p subsystem comprises a pubnub server which gets pubnub messages indicating journey status changes, and stores them (figure 1, pars. 0057-0060, figure 3, pars. 0081-0082, providing/displaying and storing journey status), which implies the claimed invention; therefore, the applicant’s arguments are moot.

Argument: Regarding claim 9, Applicant respectfully submits that reference does not described that the p2p processor uses sockets rather than API polling to receive a real time indication of journey status changes
Response: Petluru et al disclose that the p2p processor uses sockets rather than API polling to receive a real time indication of journey status changes (figure 3, pars. 0081-0084 & 0086-0090, figure 6, par. 0279, figure 9, par. 0280, using socket application between users for communication and displaying indication for state), which implies the claimed invention; therefore, the applicant’s arguments are moot.


THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Additional References
The examiner as of general interest cites the following references.
a. 	Johns, U.S. Patent Application publication No. 2017/0091884 A1.
b. 	Stahl et al, U.S. Patent Application publication No. 2016/0330252 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            February 17, 2022